 



Exhibit 10.1
AMENDED AND RESTATED MANAGEMENT AGREEMENT
     THIS AMENDED AND RESTATED MANAGEMENT AGREEMENT (“Agreement”), effective
this [ ] day of [ ] (“Effective Date”), is entered into by and between [NAME]
(“Executive”), [COMPANY], a [STATE] corporation (the “Company”), and InfraSource
Services, Inc., a Delaware corporation (“InfraSource,” and together with its
affiliates the “Group”).
     WHEREAS, the Company, a Delaware corporation, and Executive previously have
entered into a Management Agreement dated [       ] (the “Original Agreement”),
pursuant to which the Company currently employs Executive;
     WHEREAS, InfraSource has completed its transition from a privately-held
corporation to a publicly-traded company and, whereas, the Company and Executive
desire to have this Agreement amend and restate the Original Agreement in its
entirety and supersede the Original Agreement in all respects as of the
Effective Date, except as expressly provided otherwise by this Agreement; and
     WHEREAS, the signing bonus referenced in Section 4(b) of the Original
Agreement has been paid in full; and
     WHEREAS, the Company desires to continue employing Executive, and Executive
desires to continue providing the Company and its subsidiaries with his
services, on the terms and subject to the conditions set forth herein;
     NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:
     1. Employment. Subject to the terms and conditions of this Agreement, the
Company agrees to employ Executive, and Executive agrees to be employed by the
Company.
     2. Position. During the period of his employment hereunder, Executive
agrees to serve the Company, and the Company shall employ Executive, as [ ] or
in such other executive capacity or capacities as may be mutually agreed to from
time to time by the Board of Directors of the Company (the “Board”) or the Chief
Executive Officer of InfraSource (the “CEO”), on the one hand, and Executive, on
the other hand. In such position or other capacity, Executive shall have such
duties and responsibilities as may be consistent with such position or other
capacity.
     3. At-Will Employment and Duties.
          (a) Status. Executive and the Company agree that Executive’s
employment hereunder will be at-will (as defined under applicable law), and may
be terminated

 



--------------------------------------------------------------------------------



 




at any time, for any reason, at the option of either party, subject to the
provisions of Section 5 below.
          (b) Duties. During the period of his employment hereunder and except
for illness, reasonable vacation periods, and reasonable leaves of absence,
Executive shall in good faith (i) devote all of his business time, attention,
skill and efforts to the business and affairs of the Company and its affiliated
companies and (ii) report to the CEO or his designee.
     4. Salary; Incentive Bonus; Reimbursement of Expenses; Other Benefits.
          (a) Salary. During the period of employment under this Agreement
Executive shall be paid a salary at the rate of $[ ] per year (“Base Salary”).
The Base Salary shall be reviewed annually and may be increased (but not
decreased, except for pro-rata decrease in the circumstance when management
recommends and the Board approves an across-the-board compensation decrease for
the officers of the Company) as determined by the Board (or any duly authorized
committee thereof) in its discretion taking into account the compensation
philosophy adopted by the Board, InfraSource performance, the Company’s
performance, Executive’s individual performance, benchmark information provided
by nationally recognized consultants retained by the Board (or any duly
authorized committee thereof) and other factors it may deem appropriate.
          (b) Annual Incentive Compensation Program. Executive shall be entitled
to participate in the Annual Incentive Compensation Program (“AICP”) pursuant to
the terms and conditions of such program as it may exist from time to time,
provided that the AICP may be amended by the Board in its discretion, provided:
               (i) Executive’s potential bonus opportunity shall be targeted at
[ ]% of Base Salary which target, along with the proportionate allocation as
between InfraSource and Company performance described in clause (ii) below, may
be adjusted from time to time by the Board (or any duly authorized committee
thereof) in its discretion taking into account factors the Board (or such
committee) shall determine to be appropriate, including, without limitation,
such factors as the goals of the compensation philosophy adopted by the Board,
and benchmark information provided by nationally recognized consultants retained
by the Board (or any duly authorized committee thereof),
               (ii) Executive’s potential bonus opportunity under the AICP shall
be based principally upon the profitability, cash flow, economic value added or
other related financial performance parameters of the Company [ ]% and of
InfraSource [ ]%, and such other factors as the Board (or any duly authorized
committee thereof) in its discretion may deem appropriate, and his actual bonus
amount shall be based on achievement of established performance goals, with
increased bonus potential for performance exceeding goals,
               (iii) future changes to the AICP or its formulation shall be made
in good faith consultation with the CEO and Executive, and

2



--------------------------------------------------------------------------------



 



               (iv) if Executive reasonably concludes, and an independent
consultant retained by the Board (or any duly authorized committee thereof)
confirms such conclusion, that the new formulation has had a material negative
impact Executive’s ability to achieve his target bonus, the Board (or any duly
authorized committee thereof) shall reasonably consider an adjustment for such
impact.
          (c) Long Term Incentive Plan (LTIP). Executive shall be entitled to
participate in the InfraSource 2004 Omnibus Stock Incentive Plan or any
successor thereto (“LTIP”) pursuant to the terms and conditions of such program
as it may exist from time to time, and as it may be amended by the Board in its
discretion, provided:
               (i) Executive shall have a target annual award with a grant date
value equal to [ ]% of Base Salary, which target value may be adjusted from time
to time by the Board (or any duly authorized committee thereof) taking into
account the goals of the compensation philosophy adopted by the Board, the
Company’s financial performance, Executive’s individual performance, benchmark
information provided by nationally recognized consultants retained by the Board
(or any duly authorized committee thereof), and other factors the Board (or any
duly authorized committee thereof) in its discretion may deem appropriate. The
awards shall take the form of shares of restricted stock of the Company or
options to acquire the Company’s common stock, pursuant to the terms and
conditions of the LTIP, subject to such terms as the Board (or any duly
authorized committee thereof) shall determine in its discretion.
               (ii) Any option granted under this Section 4(c) and all other
options to acquire Company stock previously granted to Executive (collectively,
the “Options”) shall continue to be and become exercisable in accordance with
the terms of the related agreements (the “Option Agreements”) evidencing such
Options and Executive shall continue to be able to exercise each such Option in
accordance with the terms of the applicable Option Agreement until the earlier
of (1) the expiration of the general term of the Option or (2) the later of the
15th day of the third month following the date at which, or December 31 of the
calendar year in which, such Option would otherwise have ceased to be
exercisable in accordance with the terms of the Option Agreement.
          (d) Reimbursement of Expenses. The Company shall pay or reimburse
Executive, in accordance with its normal policies and practices, for all
reasonable travel and other out-of-pocket expenses incurred by Executive in
performing his obligations under this Agreement.
          (e) Other Benefits. During the period of employment under this
Agreement, Executive shall be entitled to participate in all other benefits of
employment generally available to other senior executives of the Company and
those benefits for which such persons are or shall become eligible, when and as
he becomes eligible therefore (including but not limited to any deferred
compensation plan and 401(k) plan). Any material change of benefits actually or
potentially reducing benefits shall be made in good faith consultation with the
CEO and Executive.

3



--------------------------------------------------------------------------------



 



     5. Termination of Employment.
          (a) Termination by the Company for Cause. The Company may terminate
Executive’s employment under this Agreement for “Cause” (as hereinafter defined)
or otherwise at will at any time immediately upon written notice, or where
applicable, upon Executive’s failure to cure the breach as provided below,
whereupon the Company shall have no further obligation hereunder to Executive,
except for payment of amounts of Base Salary accrued through the termination
date. For purposes of this Agreement, “Cause” shall mean: (i) the continued
willful failure by Executive to substantially perform his duties with the
Company, (ii) the willful engaging by Executive in misconduct materially and
demonstrably injurious to the Company or (iii) Executive’s material breach of
Sections 3, 6 or 7 of this Agreement; provided, that with respect to any breach
that is curable by Executive, as determined by the Board in good faith, the
Company has provided Executive written notice of the material breach and
Executive has not cured such breach, as determined by the Board in good faith,
within fifteen (15) days following the date the Company provides such notice. If
Executive thereafter intentionally repeats the breach he previously cured, such
breach shall no longer be deemed curable.
          (b) Termination as a Result of Executive’s Death or Disability. If
Executive’s employment hereunder is terminated by reason of Executive’s
Disability (as hereinafter defined) or death, Executive’s (or Executive’s
estate’s) right to benefits under this Agreement will terminate as of the date
of such termination and all of the Company’s obligations hereunder shall
immediately cease and terminate, except that Executive or Executive’s estate, as
the case may be, will be entitled to receive accrued Base Salary and benefits
through the date of termination as well as any pro-rated share (based on the
period of actual employment) of Executive’s target bonus under the AICP for the
year during which the termination occurs, such payment to be made in full within
forty-five (45) days of the date of termination and in accordance with the
Company’s normal payroll practices and procedures (and no part shall be
contributed to a retirement or deferred compensation mechanism). As used herein,
Executive’s Disability shall have the meaning set forth in any long-term
disability plan in which Executive participates, and in the absence thereof
shall mean that, due to physical or mental illness, Executive shall have failed
to perform his duties on a full-time basis hereunder for one hundred eighty
(180) consecutive days and shall not have returned to the performance of his
duties hereunder on a full-time basis before the end of such period, and if
Disability has occurred termination shall occur within thirty (30) days after
written notice of termination is given (which notice may be given before the end
of the one hundred eighty (180) day period described above so as to cause
termination of employment to occur as early as the last day of such period).
          (c) Termination by Executive for Good Reason or by the Company other
than as a Result of Executive’s Death or Disability or other than for Cause.
               (i) If Executive’s employment is terminated by Executive for
“Good Reason” (as hereinafter defined) or by the Company for any reason other
than (A) Executive’s death, (B) Disability or (C) Cause, and subject to
Executive entering into and not revoking a release of claims in favor of the
Company in the form attached hereto as Exhibit A (the “Release”) and abiding by
the non-competition provision set forth in Section 6(b), Executive shall be
entitled to the following benefits:

4



--------------------------------------------------------------------------------



 



               (A) Payment in cash of an amount equal to any unpaid bonus for a
year prior to the year of termination, plus the pro-rated share (based on
Executive’s period of actual employment during the year of Termination) of
Executive’s target bonus under the AICP, such payment to be made on the date
such awards are normally paid to Company’s executive officers for the year in
which such termination occurs and in accordance with the Company’s normal
payroll practices and procedures (and no part shall be contributed to a
retirement or deferred compensation mechanism).
               (B) Cash severance payments equal in the aggregate to two
(2) times the sum of (i) Executive’s Base Salary at the time of termination and
(ii) Executive’s target bonus under the AICP for the year in which such
termination occurs. The Base Salary component of the severance payment shall be
payable in twenty-four (24) equal monthly installments beginning at the end of
the first full month following termination of employment. The AICP component of
the severance payment shall be payable on the date that the Company normally
pays AICP bonuses to executive officers for the year in which termination
occurs.
               (C) Continuation of Executive’s medical and health insurance
benefits for a period equal to the lesser of (i) twenty four (24) months, and
(ii) the period ending on the date Executive first becomes entitled to medical
and health insurance benefits under any plan maintained by any person for whom
Executive provides services as an employee or otherwise.
               (ii) For purposes of this Agreement, “Good Reason” shall mean
(without Executive’s express written consent) (a) a material reduction in
Executive’s position or responsibilities, other than in connection with his
death, Disability or involuntary termination for Cause, (b) relocation of
Executive’s primary place of work more than thirty (30) miles from its current
location, or (c) the Company’s material breach of Sections 2, 4 or 5 of this
Agreement; provided, that Executive has provided the Company written notice of
the material breach and the Company has not cured such breach within fifteen
(15) days following the date Executive provides such notice. If the Company
thereafter intentionally repeats the breach it previously cured, such breach
shall no longer be deemed curable.
          (d) Termination in Connection with a Change in Control Transaction.
               (i) Notwithstanding the provisions of Section 5(c), if, upon a
Change in Control Transaction (as defined in paragraph (d)(ii) below) or within
two (2) years thereafter, Executive’s employment is terminated by Executive for
“Good Reason” or by the Company for any reason other than (A) Executive’s death,
(B) Disability or (C) Cause, and subject to Executive entering into and not
revoking the Release and abiding by the non-competition provision set forth in
Section 6(b), Executive shall be entitled to the following benefits:

5



--------------------------------------------------------------------------------



 



               (A) Payment in cash of an amount equal to any unpaid bonus for a
year prior to the year of termination, plus the pro-rated share (based on the
period of actual employment) of Executive’s target bonus under the AICP for the
year in which such termination occurs, such payment to be made in full within
forty-five (45) days following the date of termination and in accordance with
the Company’s normal payroll practices and procedures.
               (B) Cash severance payments equal in the aggregate to two
(2) times the sum of (i) Executive’s Base Salary at the time of termination and
(ii) Executive’s target bonus under the AICP for the year in which such
termination occurs. The cash severance payments shall be payable within
forty-five (45) days following the date of termination and in accordance with
the Company’s normal payroll practices and procedures.
               (C) Immediately upon such termination, all of Executive’s
unexpired stock options, restricted stock and other equity awards (whether
received before or after the Effective Date) shall become vested and, in the
case of stock options, exercisable to the extent not already vested and
exercisable.
               (D) Continuation of Executive’s medical and health insurance
benefits for a period equal to the lesser of (i) twenty-four (24) months, and
(ii) the period ending on the date Executive first becomes entitled to medical
and health insurance benefits under any plan maintained by any person for whom
Executive provides services as an employee or otherwise.
               (ii) For purposes of this Agreement “Change in Control
Transaction” is defined as: (1) a complete liquidation or dissolution of
InfraSource; (2) a sale, exchange or other disposition of all or substantially
all of InfraSource’s businesses or assets; (3) any “person,” as such term is
used in Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than InfraSource and any trustee or other fiduciary
holding securities under any employee benefit plan of InfraSource), is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of InfraSource representing fifty
percent (50%) or more of the combined voting power of InfraSource’s then
outstanding equity securities; (4) consummation of a merger, consolidation or
reorganization involving InfraSource, unless such merger, consolidation or
reorganization results in the voting equity securities of InfraSource
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting equity securities of the
surviving entity or direct or indirect parent thereof) more than fifty percent
(50%) of the total voting power represented by the voting equity securities of
InfraSource or such surviving entity or parent thereof outstanding immediately
after such merger, consolidation or reorganization; or (5) a change in the
constituency of the Board with the result that individuals (the “Incumbent
Directors”) who are members of the Board as of the Effective Date cease for any
reason to constitute at least a majority of the Board; provided that any
individual who is elected or appointed to the Board after the Effective Date and
whose nomination for election or

6



--------------------------------------------------------------------------------



 



appointment was unanimously approved by the Incumbent Directors shall be
considered an Incumbent Director beginning on the date of his or her election or
appointment to the Board.
               (iii) If Executive’s employment is terminated by the Company
prior to the occurrence of a Change in Control Transaction, and if it can be
shown that Executive’s termination (A) was at the direction or request of a
third party that had taken steps reasonably calculated to effect the Change in
Control Transaction thereafter, or (B) otherwise occurred in connection with, or
in furtherance of, the Change in Control Transaction, Executive shall have the
rights described in Section 5(d)(i) above, as if a Change in Control Transaction
had occurred on the date immediately preceding such termination.
          (e) Termination by Executive other than for Good Reason. Executive may
terminate his employment with the Company other than for Good Reason upon thirty
(30) days written notice to the Company, after which the Company shall have no
further obligation hereunder to Executive, except for payment of amounts of Base
Salary and other benefits accrued through the termination date, or as otherwise
provided in this Section 5(e) below, provided that the Company may elect in
writing within ninety (90) days following the date of termination of employment
to elect a one year period for which Executive will be bound by the
non-competition provision of Section 6(b) below, in which case, subject to
Executive entering into and not revoking the Release and abiding by the
non-competition provision set forth in this Section 6(b), Executive shall be
entitled to the Non-Competition Payment, as determined below, and the Medical
Insurance Benefit, as defined below. The “Non-Competition Payment” shall equal
Executive’s annual Base Salary at the time of termination and shall be paid in
cash in twelve (12) equal monthly installments commencing within ninety (90)
days following the termination of Executive’s employment. The “Medical Insurance
Benefit” shall mean one hundred percent (100%) of Executive’s COBRA continuation
premiums through the end of the earliest of (A) the end of the statutory period
for COBRA coverage, (B) the first anniversary of the termination of Executive’s
employment, and (C) the date on which Executive first becomes entitled to
medical and health insurance benefits under any plan maintained by any person
for whom Executive provides services as an employee or otherwise.
     The Company may further elect in writing within ninety (90) days following
the date of termination of employment to extend the period for which Executive
is bound under the non-competition provision of Section 6(b) below for an
additional year (the “Second Year”), in which case, subject to Executive
entering into and not revoking the Release and abiding by the non-competition
provision set forth in this Section 6(b), Executive shall be entitled to the
Second Non-Competition Payment, as determined below, and the Continued Medical
Insurance Benefit, as defined below. The “Second Non-Competition Payment” shall
equal Executive’s annual Base Salary at the time of termination and shall be
paid in cash in twelve (12) equal monthly installments commencing within thirty
(30) days following the first anniversary of the termination of Executive’s
employment. The “Continued Medical Insurance Benefit” shall mean one hundred
percent (100%) of Executive’s COBRA continuation premiums from the end of the
coverage period described immediately above, through the end of the earlier of
(A) the end of the statutory period for COBRA coverage, and (B) the date on
which Executive first becomes entitled to medical and health insurance benefits
under any plan maintained by any person for whom Executive provides services as
an employee or otherwise.

7



--------------------------------------------------------------------------------



 



     6. Confidential Information, Non-Competition; Non-Solicitation.
          (a) Confidential Information. Executive acknowledges that in his
employment hereunder he will occupy a position of trust and confidence.
Executive shall not, except in the course of the good faith performance of his
duties hereunder or as required by applicable law, without limitation in time or
until such information shall have become public other than by Executive’s
unauthorized disclosure, disclose to others or use, whether directly or
indirectly, any Confidential Information regarding the Company, or any member of
the Group. “Confidential Information” shall mean information about the Company
or any member of the Group, or their respective clients or customers that was
learned by Executive in the course of his employment by the Company, its
subsidiaries or affiliates, including (without limitation) any proprietary
knowledge, trade secrets, data, formulae, information and client and customer
lists and all papers, resumes, and records (including computer records) of the
documents containing such Confidential Information, but excludes information
(i) which is in the public domain through no unauthorized act or omission of
Executive; or (ii) which becomes available to Executive on a non-confidential
basis from a source other than the Company or any member of the Group without
breach of such source’s confidentiality or non-disclosure obligations to the
Company or any member of the Group. Executive agrees to deliver or return to the
Company, at the Company’s request at any time or upon termination or expiration
of his employment or as soon thereafter as possible, (A) all documents, computer
tapes and disks, records, lists, data, drawings, prints, notes and written
information (and all copies thereof) furnished by the Company, its subsidiaries
or affiliates, or prepared by Executive during the term of his employment by the
Company, its subsidiaries or affiliates, and (B) all notebooks and other data
relating to research or experiments or other work conducted by Executive in the
scope of employment.
          (b) Non-Competition. During the period of Executive’s employment by
the Company and, if Executive’s employment is terminated for any reason (and
provided the Company fulfills its obligations under Section 5) until the second
anniversary of the date of Executive’s employment termination, provided that if
Executive’s employment is terminated under Section 5(e), for the period called
for thereunder (the “Non-Competition Period”), Executive shall not, directly or
indirectly, without the prior written consent of the Company, provide
consultative services or otherwise provide services to (whether as an employee
or a consultant, with or without pay) or, own, manage, operate, join, control,
participate in, or be connected with (as a stockholder, partner, or otherwise),
any business, individual, partner, firm, corporation, or other entity that is
then a competitor of the Company or any member of the Group (each such
competitor a “Competitor of the Company”); provided, however, that the
“beneficial ownership” by Executive, either individually or as a member of a
“group,” as such terms are used in Rule 13d of the General Rules and Regulations
under the Exchange Act, of not more than five percent (5%) of the voting stock
of any publicly held corporation shall not alone constitute a violation of this
Agreement. Executive and the Company acknowledge and agree that the business of
the Company extends throughout the United States, and that the terms of the
non-competition agreement set forth herein shall apply on a nationwide basis
throughout the United States.

8



--------------------------------------------------------------------------------



 



          (c) Non-Solicitation of Customers and Suppliers. During the period of
Executive’s employment by the Company and, if Executive’s employment is
terminated for any reason (and provided the Company fulfills its obligations
under Section 5) until the second anniversary of the date of Executive’s
employment termination, provided that if Executive’s employment is terminated
under Section 5(e), for the Non-Competition Period, Executive shall not,
directly or indirectly, influence or attempt to influence customers or suppliers
of the Company or any member of the Group to divert any of their business to any
Competitor of the Company or any member of the Group.
          (d) Non-Solicitation of Employees. Executive recognizes that he
possesses and will possess Confidential Information about other employees of the
Company, its subsidiaries or affiliates, relating to their education,
experience, skills, abilities, compensation and benefits, and inter-personal
relationships with customers of the Company or any member of the Group.
Executive recognizes that the information he possesses and will possess about
these other employees is not generally known, is of substantial value to the
Company and the Group in developing their business and in securing and retaining
customers, and has been and will be acquired by him because of his business
position with the Company, its subsidiaries or affiliates. Executive agrees
that, during the period of Executive’s employment by the Company and for a
period of two (2) years thereafter, he will not, directly or indirectly,
solicit, recruit, induce, or encourage or attempt to solicit, recruit, induce,
or encourage any employee of the Company or any member of the Group (i) for the
purpose of being employed by him or by any Competitor of the Company or any
member of the Group on whose behalf he is acting as an agent, representative or
employee or (ii) to terminate his or her employment or any other relationship
with the Company or any member of the Group. Executive also agrees that
Executive will not convey any such Confidential Information or trade secrets
about other employees of the Company or any member of the Group to any other
person.
          (e) Injunctive Relief. It is expressly agreed that the Company or
other members of the Group will or would suffer irreparable injury if Executive
were to violate any of the provisions of this Section 6 and that the Company or
other member of the Group would by reason of such violation be entitled to
injunctive relief in a court of appropriate jurisdiction, and Executive further
consents and stipulates to the entry of such injunctive relief in such a court
prohibiting Executive from so violating Section 6 of this Agreement.
          (f) Survival of Provisions. The obligations contained in this
Section 6 shall survive the termination or expiration of Executive’s employment
with the Company and shall be fully enforceable thereafter.
     7. No Conflict. Executive represents and warrants that Executive is not
subject to any agreement, instrument, order, judgment or decree of any kind, or
any other restrictive agreement of any character, which would prevent Executive
from entering into this Agreement or would conflict with the performance of
Executive’s duties pursuant to this Agreement. Executive represents and warrants
that Executive will not engage in any activity which would conflict with the
performance of Executive’s duties pursuant to this Agreement.

9



--------------------------------------------------------------------------------



 



          8. Term of Agreement. The employment period under this Agreement shall
terminate upon the first anniversary of the date hereof (the “Initial Term”);
provided, however, that at the end of the Initial Term, the employment period
shall be extended automatically for successive one (1) year terms of employment
(each a “Term”), unless the Company or Executive notifies the other party in
writing (the “Notice”) at least ninety (90) days prior to the end of the Initial
Term or any later Term of an intention not to renew this Agreement, in which
case this Agreement will terminate at the end of the Initial Term or Term, as
applicable. Notwithstanding the foregoing, if the Company (i) provides Executive
the Notice of its intent not to renew this Agreement, or (ii) requires
renegotiation of the material terms of this Agreement and Executive does not
agree to renew this Agreement upon such renegotiated terms, Executive may
terminate his employment with the Company for Good Reason and the provisions of
paragraph 5 (c) above shall apply. For purposes of clarity, if Executive
provides the Notice to the Company of his intention not to renew this Agreement
or otherwise terminates this Agreement for any reason other than for Good
Reason, such termination shall be subject to all the provisions of paragraph
5(e) above, and Executive shall not be entitled to the benefits set forth in
paragraph 5(c) above.
          9. Notices. All notices and other communications under this Agreement
shall be in writing and shall be given by courier service or first-class mail,
certified or registered with return receipt requested, and shall be deemed to
have been duly given on the date receipt is recorded by the appropriate delivery
service, or may be delivered personally by hand to the respective persons named
below:

         
 
  If to Company:   InfraSource Services, Inc.
 
      100 West Sixth Street, Suite 300
 
      Media, PA 19063
 
      Attention: General Counsel
 
       
 
  with copies to:   the Chief Executive Officer of InfraSource at the address of
record.
 
       
 
  If to Executive:   [                     ]
 
       
 
  with a copy to:   [                     ]

Either party may change such party’s address for notices by notice duly given
pursuant hereto.
          10. Dispute Resolution. The Company and Executive agree that any
dispute arising as to the parties’ rights and obligations hereunder, other than
with respect to Section 6, shall, at the election and upon written demand of
either party, be submitted to arbitration before a single arbitrator in
Wilmington, Delaware under the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association.

10



--------------------------------------------------------------------------------



 



          11. Assignment; Successors. This Agreement is personal in its nature
and neither of the parties hereto shall, without the consent of the other,
assign or transfer this Agreement or any rights or obligations hereunder;
provided that, in the event of the merger, consolidation, transfer, or sale of
all or substantially all of the assets of the Company with or to any other
individual or entity, this Agreement shall, subject to the provisions hereof, be
binding upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder.
          12. Governing Law. This Agreement and the legal relations thus created
between the parties hereto shall be governed by and construed under and in
accordance with the laws of the State of Delaware.
          13. Withholding. The Company shall make such deductions and withhold
such amounts from each payment made to Executive hereunder as may be required
from time to time by law, governmental regulation or order.
          14. Headings. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.
          15. Waiver; Modification. Failure to insist upon strict compliance
with any of the terms, covenants, or conditions hereof shall not be deemed a
waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of, or failure to insist upon strict compliance with, any right
or power hereunder at any one or more times be deemed a waiver or relinquishment
of such right or power at any other time or times. This Agreement shall not be
modified in any respect except by a writing executed by each party hereto.
          16. Severability. If for any reason any term or provision containing a
restriction set forth herein is held to be for a length of time which is
unreasonable or in other way is construed to be too broad or to any extent
invalid, such term or provision shall not be determined to be null, void and of
no effect, but to the extent the same is or would be valid or enforceable under
applicable law, any court shall construe and reform this Agreement to provide
for a restriction having the maximum time period and other provisions as shall
be valid and enforceable under applicable law. If, notwithstanding the previous
sentence, any term or provision of this Agreement is held to be invalid or
unenforceable, all other valid terms and provisions hereof shall remain in full
force and effect, and all of the terms and provisions of this Agreement shall be
deemed to be severable in nature.
          17. Entire Agreement; Effect on Certain Prior Agreements. This
Agreement constitutes the entire agreement between the parties with respect to
the subject matter hereof and, except as provided below, supersedes the Original
Agreement and any prior agreements between them with respect to the subject
matter hereof, including all prior employment, retention, severance or related
agreements between Executive and the Company or any successor, predecessor or
affiliate. Without limiting the generality of the foregoing, except as provided
below, the obligations under this Agreement with respect to any termination of
employment of Executive, for whatever reason, supersede any severance or related
obligations of the Company or any of its successors, predecessors or affiliates
in any plan of the Company

11



--------------------------------------------------------------------------------



 



or any of its successors, predecessors or affiliates or any agreement between
Executive and the Company or any of its successors, predecessors or affiliates.
          18. Special Rule for U.S. Income Tax Compliance. All payments due and
owing hereunder shall be made in compliance with Section 409A, including, as
applicable and without limitation, Section 409A(a)(2)(b)(i) requiring that
certain payments to selected employees occur no sooner than six (6) months
following termination of employment. The Company and Executive agree that this
Agreement shall be amended as necessary to comply with such Section 409A. For
purposes of this Agreement, the term “Section 409A” means section 409A of the
Internal Revenue Code of 1986, as amended and the written guidance thereunder
issued by the Internal Revenue Service and the Department of Treasury.
          19. Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     IN WITNESS WHEREOF, the Company and InfraSource have each caused this
Agreement to be executed by its duly authorized officer, and Executive has
hereunto signed this Agreement, as of the date first above written.
[Company]

         
By:
       
 
       
 
       
Its:
       
 
       
 
        INFRASOURCE SERVICES, INC.
 
       
By:
       
 
       
 
       
Its:
       
 
       
 
        EXECUTIVE    
 
             

12